IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERTO BERAS,

Petitioner, :

Vv. : Case No. 3:17-cv-116-KRG-KAP
S.M. KUTA, WARDEN, MOSHANNON
VALLEY CORRECTIONAL CENTER,

Respondent

Order

Petitioner’s motion for leave to appeal in forma pauperis,
ECF no. 17, was referred to Magistrate Judge Keith A. Pesto for
proceedings in accordance with the Magistrates Act, 28 U.S.C.
§ 636(b) (3).

The Magistrate Judge filed a Report and Recommendation on
February 12, 2020, ECF no. 18, recommending that the motion be
denied.

Petitioner was notified that pursuant to 28 U.S.C. § 636(b) (1)
he had fourteen days to file written objections to the Report and
Recommendation. Petitioner filed objections at ECF nos. 19 and
20.

After de novo review of the record in this matter, the Report
and Recommendation, and the objections thereto, the objections at

ECF nos. 19 and 20 are meritless. The following order is entered:
hk

"so

AND NOW, this 3 day of March 2020, it is ORDERED that the
motion for leave to appeal in forma pauperis is denied, without
prejudice to applying to the Court of Appeals. The Report and

Recommendation is adopted as the opinion of the Court.

BY THE COURT:
\ Ciiat ~ ON \\
4 . wR
waa a an f Py Aen

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
